UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1116


KRISTY J. DOWNING,

                    Plaintiff - Appellant,

             v.

JOSEPH MATAL, Performing the Functions and Duties of the Director of the
United States Patent and Trademark Office,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-01511-LO-MSN)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristy J. Downing, Appellant Pro Se. Rebecca Sara Levenson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kristy J. Downing appeals the district court’s orders dismissing her discrimination

and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017), against the former interim

Director of the United States Patent and Trademark Office, Joseph Matal. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Downing v. Matal, No. 1:16-cv-01511-LO-MSN (E.D.

Va., filed July 18, 2017 & entered July 19, 2017; filed Dec. 12, 2017 & entered Dec. 13,

2017; filed Jan. 22, 2018 & entered Jan. 23, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2